Exhibit 10.67.03 [Boise, Idaho] PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS By and Between HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation as “Seller” and EMERITUS CORPORATION, a Washington corporation, as “Buyer” TABLE OF CONTENTS Page 1. DEFINITIONS 1 2. SALE OF THE PROPERTY 4 3. ESCROW 4 4. PURCHASE PRICE; ALLOCATION OF PURCHASE PRICE 5 5. CONDITIONS TO CLOSING; AS IS PURCHASE 5 6. CLOSING OF ESCROW 8 7. TERMINATION 13 8. REPRESENTATIONS AND WARRANTIES 15 9. CERTAIN EVENTS PRIOR TO CLOSING 17 10. POST-CLOSING MATTERS 17 11. BROKERS 18 12. MISCELLANEOUS PROVISIONS 18 EXHIBITS A Description of Emeritus Master Lease B Escrow General Provisions C [RESERVED] D Form of Quitclaim Bill of Sale E [RESERVED] F [RESERVED] G Nominee and Property/Facility H [Reserved] SCHEDULE 1 Related Purchase Agreements i PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this “Agreement”) is made and entered into as of July 31, 2007 to be effective as of June 14, 2007 (the “Effective Date”), by and among HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation (“Seller”) and EMERITUS CORPORATION, a Washington corporation (“Buyer”), as follows: RECITALS A. Seller is the owner of the Property (as defined below). B.The Property is currently leased, together with certain other property, by Seller and/or certain Affiliates (as defined below) of Seller to Buyer and/or certain Affiliates of Buyer pursuant to the Emeritus Master Lease (as defined below). C. Buyer desires to purchase the Property from Seller and Seller desires to sell the Property to Buyer on the terms and subject to the conditions set forth herein. AGREEMENT NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Buyer and Seller agree as follows: 1. DEFINITIONS For all purposes of this Agreement, except as otherwise expressly provided herein or unless the context otherwise requires, (i) the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (ii) all references in this Agreement to designated “Articles,” “Sections” and other subdivisions are to the designated Articles, Sections and other subdivisions of this Agreement; (iii) the word “including” shall have the same meaning as the phrase “including, without limitation,” and other phrases of similar import; and (iv) the words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Agreement as a whole and not to any particular Article, Section or other subdivision. 1.1 1031 Exchange:As defined in Section 6.8. 1.2 Additional Charges:“Additional Charges,” as defined in the Emeritus Master Lease and allocable to the Property. 1.3 Additional Rent:“Additional Rent,” as defined in the Emeritus Master Lease (including “Percentage Rent” and “CPI Rent,” as each are defined in the Emeritus Master Lease) and allocable to the Property. 1.4 Affiliate:“Affiliate,” as defined in the Emeritus Master Lease. 1.5 Bill of Sale:As defined in Section 6.2.2. 1.6 Close of Escrow, Closing Date and/or Closing:As defined in Section 6.1. 1.7 Closing Funds:As defined in Section 4.4. 1.8 Condemnation:“Condemnation,” as defined in the Emeritus Master Lease. 1.9 Condemnor:“Condemnor,” as defined in the Emeritus Master Lease. 1.10 Deed:As defined in Section 6.2.1. 1.11 Earnest Money Deposit:As defined in the Master Purchase Agreement. 1.12 Effective Date:As defined in the preface to this Agreement. 1.13 Emeritus Master Lease:That Amended and Restated Master Lease identified on Exhibit “A” attached hereto among Lessor and Lessee covering, among other properties, the Property, as more particularly described therein, as the same may have been amended or modified from time to time in accordance with the terms thereof. 1.14 Emeritus/Summerville Merger:As defined in the Master Purchase Agreement. 1.15 Escrow Holder:As defined in Section 3.1. 1.16 Event of Default: “Event of Default,” as defined in the Emeritus Master Lease. 1.17 Funds:Immediately available funds in the form of cash, wire transfer of funds, or a certified or bank cashier’s check drawn on a reputable financial institution acceptable to Escrow Holder. 1.18 Hazardous Substance:“Hazardous Substance,” as defined in the Emeritus Master Lease. 1.19 HCP:Health Care Property Investors, Inc., a Maryland corporation. 1.20 Impositions:“Impositions,” as defined in the Emeritus Master Lease with respect to the Property. 1.21 Laws:All applicable governmental laws, codes, ordinances, regulations, judgments, permits, approvals or other requirements. 1.22 Lessee:“Lessee,” as defined in the Emeritus Master Lease. 1.23 Lessor:“Lessor,” as defined in the Emeritus Master Lease. 1.24 Liabilities: Any claim, liability, loss, cost, action, damage, expense or fees, including but not limited to reasonable attorney’s and paralegals’ fees and costs of defense (each, a “Liability”). 1.25 Master Purchase Agreement:As defined in
